Citation Nr: 0112972	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-02 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO granted an increased 50 percent rating for PTSD, 
effective October 18, 1995.  The veteran continued to appeal 
for a higher rating.  By rating decision of November 1998, 
the RO granted an increased 70 percent rating for PTSD, 
effective October 18, 1995.

By rating decision of February 1999, the RO granted a total 
rating for compensation purposes based on individual 
unemployability (TDIU) due to service-connected disabilities.


FINDING OF FACT

The veteran is demonstrably unable to obtain and retain 
employment as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
rating for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

New rating criteria for evaluating psychiatric disabilities 
were promulgated and have been in effect since November 7, 
1996.  Pursuant to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Karnas v. Derwinski, 
1 Vet.App. 308 (1991), where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.

Under the old rating criteria for PTSD involving Diagnostic 
Code 9411, in effect prior to November 7, 1996, where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or where 
the veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Under the new rating criteria, when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, 
own occupation, or own name, a 100 percent rating is 
assigned.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that any one of the criteria in 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996) is a separate and independent basis for an 
award of a total disability rating.  As such, the Board finds 
that evaluating the veteran's condition under the old 
criteria is more favorable and that the clinical evidence 
supports the assignment of a 100 percent evaluation.

On VA psychiatric examination in January 1998, the veteran 
reported that he was receiving regular psychotherapy and 
medications for his PTSD.  The examiner noted that the 
veteran's condition had become much worse when compared to 
the last VA examination, despite his ongoing treatment and 
high doses of psychotropic medication.  It was indicated that 
the veteran had severe PTSD symptoms, including nightmares, 
isolation, conflict with others and agitation.  On 
examination, the veteran was observed to be unkempt and 
disheveled.  His speech was pressured and displayed high 
levels of anxiety and he was easily upset and agitated.  The 
veteran denied delusions and hallucinations, but was reported 
to have extremely severe paranoid features almost bordering 
on delusions.  His attention and concentration and memory 
were all reported to be poor, and his insight and judgment 
demented.  The examiner indicated that the veteran had 
extreme difficulty with interpersonal relationships and 
intimacy.  The diagnostic impression was PTSD, "chronic to 
severe."  The examiner provided a Global Assessment of 
Functioning (GAF) score of 33-35, indicative of major 
impairment in several areas or some impairment in reality 
testing or communication.  It was indicated that the 
veteran's ability to function at work was marginal and 
tenuous at best.

In September 1998, the veteran's treating psychologist 
indicated that the veteran had been unable to maintain his 
position at the post office because of his service-connected 
PTSD.  It was indicated that the veteran no longer had the 
resiliency to function on a day-to-day basis in the work 
setting in the face of his anxiety symptoms.  It was further 
stated that the veteran was no longer capable of being 
gainfully employed in any capacity.

Also of record is a statement from the Office of Personnel 
Management, Federal Employees Retirement System dated in 
December 1998 which advised the veteran that his application 
for disability retirement had been approved.  Subsequent 
evidence revealed that the veteran's last day of work was 
September 22, 1998.

The Board has reviewed all of the evidence in the claims 
folder.  A GAF score of 33-35 was assigned in January 1998 
indicating an inability to keep a job.  The veteran has been 
unable to work since September 1998.  A TDIU was granted 
based on the severity of the veteran's PTSD and his inability 
to work because of that disorder.  The veteran continues to 
receive therapy and take medication for his service-connected 
PTSD.

In light of the evidence in the claims folder establishing 
that the severity of the veteran's PTSD precludes employment, 
it is the Board's opinion that the evidence supports the 
veteran's claim that he is demonstrably unable to obtain or 
maintain employment.  A 100 percent evaluation for PTSD is 
warranted.  Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Inasmuch as a 100 percent schedular rating is warranted under 
the old rating criteria resulting in a complete grant of the 
benefit sought, no further consideration of the veteran's 
PTSD claim under the new rating criteria is warranted.


ORDER

An increased rating for PTSD is granted, to the extent 
indicated, subject to laws and regulations governing the 
payment of monetary awards.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

